Citation Nr: 0915511	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or by reason of being 
housebound.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Wichita, 
Kansas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

In addition to the issue cited on the cover page of this 
decision, the Veteran's representative submitted a brief in 
April 2009 in which he contended that the Veteran should be 
awarded separate SMC at the "l" level for loss of use of 
his lower extremities.  However, that issue is not currently 
before the Board because it has not been prepared for 
appellate review.  Therefore, the matter is referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain records from the Social 
Security Administration and to afford the Veteran a VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

A review of the record on appeal shows that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA) disability.  However, a copy of the 
decision to grant benefits and records upon which that 
decision was based are not associated with the claims file.  
The records are potentially relevant to the current claim, 
and therefore, a remand is necessary to obtain such records.  
See 38 U.S.C.A. § 5103A(b) (West 2002); Dixon v. Gober, 
14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992) (VA has a duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(medical records upon which an award of SSA disability 
benefits have been predicated are relevant to VA claims for 
service connection and an increased rating).

In addition, the Board notes that are conflicting findings 
regarding whether the Veteran is need of aid and attendance.  
Therefore, the Board finds that a remand for a VA examination 
and clarifying medical opinion is required.  See 38 U.S.C.A. 
§§ 1114(l) (West 2002), 5103A(d) (West 2002); 38 C.F.R. 
§§ 3.326, 3.350(b), 3.352(a) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions: 

1.  The RO/AMC should obtain and 
associate with the claims file the Social 
Security Administration (SSA) decision to 
grant benefits to the Veteran and the 
records upon which that decision was 
based.  Because these are Federal 
records, efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

2.  When the action in the first 
paragraph is completed, the Veteran 
should be afforded a VA examination to 
determine whether he is in need of 
regular aid and attendance or is 
housebound.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on whether 
the Veteran requires regular aid and 
attendance or is housebound. 

In particular, the examiner should 
consider whether the Veteran has the 
inability to dress or undress himself, 
or to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; inability to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness; 
inability to attend to the wants of 
nature; or incapacity, physical or 
mental, which requires care or 
assistance on a regular basis to protect 
the Veteran from hazards or dangers 
incident to his daily environment.

The examiner should also indicate 
whether the Veteran is substantially 
confined to his house or immediate 
premises by reason of a disability or 
disabilities reasonably certain to 
remain throughout his lifetime.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of additional 
evidence.  The RO/AMC should also 
undertake any other development it 
determines to be indicated.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional office. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

